Citation Nr: 1726073	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound affecting the lumbar spine.

2.  Entitlement to service connection for residuals of a gunshot wound affecting the cervical spine.

3.  Entitlement to service connection for residuals of a gunshot wound affecting the left leg.


REPRESENTATION

Veteran represented by:	Cheryl R. King, Agent


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his daughter

ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2010, the Veteran testified before a Decision Review Officer at the RO.  Thereafter, in June 2015, the Veteran, his spouse, and his daughter testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the record.

In September 2015, the Board denied the Veteran's claims of entitlement to service connection for an eye disorder and residuals of a gunshot wound affecting the lumbar spine, cervical spine, and left leg.  At that time, the Board also remanded the issue of entitlement to service connection for a stomach disorder.

Thereafter, the Veteran appealed the Board's decision denying service connection for residuals of a gunshot wound affecting the lumbar spine, cervical spine, and left leg to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court, on the basis of a Joint Motion for Remand (Joint Motion), vacated the Board's decision pertaining to such issues and remanded the matter to the Board for further action.  Subsequently, the Board remanded these claims for additional development in September 2016 and they now return for further appellate review.

Relevant to the issue of entitlement to service connection for a stomach disorder, a March 2017 rating decision granted service connection for duodenal ulcer, claimed as residuals to a gunshot wound to the stomach, and a surgical scar of the stomach.  As such is a full grant of the benefit sought on appeal with regard to such claim, it is no longer before the Board.    

Further, as noted in the September 2016 remand, a December 2015 rating decision granted a 50 percent rating for posttraumatic stress disorder as of September 21, 2015; denied a compensable rating for gunshot wound to the left sacral area; denied service connection for bilateral hearing loss, tinnitus, and numbness in toes/ears due to frostbite; and denied entitlement to a total disability rating based on individual unemployability.  Thereafter, in January 2016, the Veteran entered a notice of disagreement as to the propriety of the assigned ratings for his service-connected disabilities, the denial of service connection for his claimed disorders, and denial of a TDIU.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the Agency of Original Jurisdiction (AOJ).  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
As noted in the Board's September 2016 remand, in the Joint Motion, the parties agreed that the Board's September 2015 decision denying service connection for lumbar spine, cervical spine, and left leg disorders should be vacated and remanded.  In this regard, the parties noted that the Veteran alleges residual bullet and shrapnel fragments he incurred in Korea cause difficulties with his lumbar and cervical spine, and left leg.  X-rays confirm bullet fragments in the Veteran's sacrum and pelvis area, and he has been granted service connection for a gunshot wound to the left sacral area and residual scar from a gunshot wound of the left hip.  Additionally, in the September 2015 decision, the Board found credible the Veteran's reports of a shrapnel wound to the neck from a mortar detonation.  The record further shows diagnoses of degenerative joint disease of the lumbar spine, cervical spine, and both hips.  However, in the September 2015 decision, the Board accorded great probative weight to a February 2012 VA examiner's opinion and a July 2015 VA neurologist's opinion that both found no relationship between the in-service gunshot wound and the Veteran's current disorders, and denied the claims.

In the Joint Motion, the parties determined that the Board erred in relying on such opinions as neither examiner directly addressed the question of whether the Veteran's in-service gunshot wound aggravated his claimed disorders, and no examiner addressed whether the Veteran's cervical spine disorder is directly related to his credible report of an in-service shrapnel wound to the neck from a mortar detonation.  As such, the Board remanded such claims in order to obtain an addendum opinion addressing such inquiries.  In addition, the AOJ was directed to give the Veteran an opportunity to identify any records relevant to the claims on appeal that have not been obtained and associate all identified records, to include updated VA treatment records dated from December 2015 to present, with the file.

Thereafter, a VA addendum opinion was obtained in March 2017.  However, the examiner concluded that he could not make findings as to the requested theories of entitlement without engaging in speculation.  The examiner explained that the Veteran's military records that are available at the current time are either not relevant to the issue at hand or not legible to review.  The examiner also stated that there are no current medical records after he left the military service for many years to determine the Veteran's clinical course.  The examiner further stated that such information is important in assessing the contribution of the severity of the Veteran's wounds in relationship to his current disorders.  

The Board finds that the March 2017 VA opinion is essentially a non-opinion, which are generally regarded as inadequate.  Specifically, the Court has held that, while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2012).  In essence, the Court in Jones acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

In this regard, the March 2017 VA examiner noted the limitations presented by the lack of medical records from the Veteran's time in service and the years following his discharge.  However, the examiner did not explain why he was unable to offer the requested medical opinions while a February 2012 VA examiner and the July 2015 VA neurologist were able make findings as to causation of the Veteran's claimed disorders given the same limitations in available medical records.  Therefore, the Board finds that a remand is again necessary in order to obtain an adequate opinion regarding the etiology of the Veteran's lumbar spine, cervical spine, and left leg disorders.  Stegall, supra.

In addition, on remand the AOJ sent the Veteran a letter in December 2016 requesting that he identify any outstanding relevant records not currently associated with the file.  The Veteran requested that his VA treatment records from the James A. Haley Veterans' Hospital, located in Tampa, Florida, from August 1996 to the present be associated with the file.  In addition, the September 2016 Board remand requested that updated VA treatment records dated from December 2015 to the present be associated with the file.  However, on remand the AOJ did not associate such records with the Veteran's file.  While the record contains some of the Veteran's VA treatment records from James A. Haley Veterans' Hospital during the relevant time period, records after December 2015 were not been added to the record and it is not clear if all of the Veteran's VA treatment records from 1996 to the present time have been associated with the file.  Therefore, the Board finds that on remand the AOJ should associate all of the Veteran's medical records from James A. Haley Veterans' Hospital from 1996 to the present not already of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all of the Veteran's VA treatment records from the James A. Haley Veterans' Hospital dated from 1996 to the present not currently associated with the record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Thereafter, forward the record to a VA examiner other than the examiner who rendered the March 2017 opinion, if possible.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbar spine, cervical spine, and/or left leg disorder is related to service, to include the Veteran's in-service bullet wounds, which resulted in fragments in the sacrum and pelvis area, and/or his credible report of an in-service shrapnel wound to the neck from a mortar detonation.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that arthritis of the lumbar spine, cervical spine, and/or left hip manifested within one year of the Veteran's service discharge in December 1952, i.e., December 1953.  If so, please describe the manifestations.

The examiner should further offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbar spine, cervical spine, and/or left leg disorder is caused OR aggravated by the Veteran's service-connected gunshot wound to the left sacral area and/or residual scar from a gunshot wound of the left hip.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions expressed should be accompanied by supporting rationale.  

If the foregoing opinions cannot be provided without resorting to mere speculation, the examiner is asked to specifically so state and explain why this is so.  Please advise the examiner that, in order for the Board to rely upon a statement that an opinion cannot be provided without resort to mere speculation, the examiner must clarify why he or she cannot offer an opinion when the February 2012 VA examiner and the July 2015 VA neurologist both were able to make findings in regard to the etiologies of these disorders.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




